993 F.2d 1536
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Emmanuel A. COX, Plaintiff-Appellant,v.Bishop L. ROBINSON, Secretary, Division of Corrections;Correctional Medical Systems, Defendants-Appellees.
No. 93-6264.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 3, 1993Decided:  May 28, 1993

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Benson E. Legg, District Judge.  (CA-92-1282)
Emmanuel A. Cox, Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Amy Kushner Kline, Office of the Attorney General of Maryland, Baltimore, Maryland; Philip Melton Andrews, Aron Uri Raskas, Kramon & Graham, P.A., Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before RUSSELL and HALL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Emmanuel A. Cox appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Cox v. Robinson, No. CA-92-1282 (D. Md. Feb. 11, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED